Opinion by
Lawrence, J.
At the trial, it was stipulated that the sheets and strips are not ores, concentrates, or crude metal; that said sheets and strips were imported to be used in remanufacture by melting; and that after importation they were melted and manufactured into aluminum ingots. An examination of the papers disclosed that affidavits have been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Laws 613 and 869, supra, and is properly entitled to free entry.